Citation Nr: 0811893	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  06-06 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to nonservice-connected pension


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. R. Weaver


INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1973.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 2005 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, that denied entitlement 
to nonservice-connected pension. 


FINDINGS OF FACT

1.	The veteran still works whenever possible as a general 
farm laborer and tractor driver.

2.	His moderate obstructive and mild restrictive lung disease 
and stage 1 hypertension do not permanently preclude him from 
engaging in all forms of substantially gainful employment 
consistent with his age, education, and work experience.


CONCLUSION OF LAW

The criteria for the award of a permanent and total 
disability rating for nonservice-connected pension purposes 
have not been met.  38 U.S.C.A. §§ 1502, 1521, 5107(b) (West 
2002); 38 C.F.R. §§ 3.340, 3.342(a), 4.15, 4.16, 4.17 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2005 and a rating 
decision in July 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the February 2006 
statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has obtained a medical examination in relation 
to this claim.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.  

The veteran asserts that he is entitled to pension benefits 
because his respiratory condition makes it hard for him to 
work.  In his February 2006 substantive appeal, the veteran 
admitted that he is still employed.  

A pension is available to a veteran who served for 90 days or 
more during a period of war, who is permanently and totally 
disabled due to non-service-connected disabilities which are 
not the result of his own willful misconduct, and who 
satisfies certain income and net worth requirements.  38  
U.S.C.A. §§ 1502, 1521(a); 38 C.F.R. § 3.3(a)(3).

Permanent and total disability may be shown in two ways: (1)  
the veteran must be unemployable as a result of a lifetime 
disability (the subjective standard which is based on the 
disabilities, age, occupational background, and other related 
factors of the individual veteran whose claim is being 
adjudicated) or, (2) even if not unemployable, if the veteran 
suffers from a lifetime disability which would render it 
impossible for the average person with the same disability to  
follow a substantially gainful occupation (the objective 
standard which is based on the percentage ratings assigned 
for each disability from the Schedule for Rating 
Disabilities).  38 C.F.R. Part 4; Brown v. Derwinski, 2 Vet. 
App. 444 (1992).

The objective standard requires demonstration of specific 
minimum percentage ratings and the permanence of those 
percentage ratings for pension purposes.  38 C.F.R. §§ 
4.16(a), 4.17.  A veteran who does not have a combined 100 
percent schedular evaluation may establish that he has 
permanent and total disability by showing that he meets the 
percentage requirements of 38 C.F.R. § 4.16.  38 C.F.R. 
§ 4.17.  A total disability rating will be assigned when (1) 
there is one disability ratable at 60 percent or more; or (2) 
if there are two or more disabilities, at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  When those 
percentages are met, a total disability rating is assigned 
where the evidence shows that the veteran is unable to secure 
and follow substantially gainful employment by reason of 
disability.

The RO may refer the claim to the Director of Compensation 
and Pension or consideration of a permanent and total 
disability rating for pension purposes on an extraschedular 
basis when the evidence of record establishes that an 
applicant for pension who is basically eligible fails to meet 
the disability requirements based on the percentage standards 
of the rating schedule but has other factors which make him 
unemployable.  The RO will consider factors such as whether 
the veteran is unemployable by reason of his disability, his 
age, his occupational background, and other related factors.  
38 C.F.R. §§ 3.321(b)(2), 4.16(b); Roberts v. Derwinski, 2 
Vet. App. 387 (1992).

The significant issue is whether the veteran is capable of 
performing the physical and mental acts required of 
employment, not whether he can find employment.  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).  Marginal employment, odd-job 
employment, and employment at half the usual remuneration, 
however, is not incompatible with a determination of 
unemployability if the restriction to securing or retaining 
better employment is due to disability.   38 C.F.R. § 
4.17(a).

The veteran meets the service requirements for VA pension 
benefits as he was on active duty from June 1971 to June 1973 
during a period of war.  38 C.F.R. § 3.2.  He was born in 
October 1951 and is now 57 years old.  He indicated that his 
highest level of education completed was the 10th grade.  In 
a May 2005 statement, he stated that he works whenever he can 
as a general farm laborer and tractor driver.

VA afforded the veteran an examination in July 2005.  The 
veteran reported that he worked for more than 23 years as a 
welder.  He indicated that he took medication for blood 
pressure, breathing, gastroesophageal reflux disease, and 
arthritis, but stopped taking those medications a year ago.  
He stated that he smoked one pack of cigarettes per week and 
has shortness of breath with any physical activity.

On examination, the veteran's blood pressure was 152/90 in 
the right arm and 152/88 in the left.  He was 6 feet tall and 
weighed 257 pounds.  His gait and posture were normal.  The 
examiner noted some slight expiratory wheezes to the 
posterior basses of the lungs and slight decreased breath 
sounds.  The veteran's pulmonary function test revealed a 
forced vital capacity (FVC) of 72 percent of predicted.  
Forced expiratory volume in one second (FEV-1) was 69 percent 
of predicted.  The ratio of FEV-1 to FVC was 96 percent of 
predicted.  Interpretation was moderate obstructive lung 
disease, mild restrictive lung disease.

The examiner found no evidence of any other major medical 
condition (specifically no problems with the skin, hemic and 
lymphatic system, eyes, ears, nose, mouth, throat, 
cardiovascular system, abdomen, musculoskeletal system, 
endocrine system, or neurology).  The veteran was diagnosed 
with stage 1 hypertension without medication, smoking usage, 
moderate obstructive lung disease, mild restrictive lung 
disease, and slight obesity.  

The Board finds that the competent evidence of record does 
not reflect that the veteran has permanent and total 
disability.  He is still employed and is therefore not 
unemployable as a result of a lifetime disability.  The 
medical evidence also indicates that he does not suffer from 
a lifetime disability that would render it impossible for the 
average person with the same disability to follow a 
substantially gainful occupation based on the percentage 
ratings assigned for his moderate obstructive and mild 
restrictive lung disease and stage 1 hypertension.  

Under 38 C.F.R. § 4.97, Diagnostic Code 6604, the veteran's 
moderate obstructive and mild restrictive lung disease is 
evaluated as 30 percent disabling because his FEV-1 is 
between 56 and 70 percent of what was predicted.  The 
veteran's stage 1 hypertension in noncompensable under 
38 C.F.R. § 4.104, Diagnostic Code 7101, because his 
diastolic pressure is not predominantly 100 or more, his 
systolic pressure is not predominantly 160 or more, and he 
does not have a history of diastolic pressure predominantly 
100 or require continuous medication for control.  
Accordingly, the veteran does not have one disability ratable 
at 60 percent or more, or one disability ratable at 40 
percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more as required by 
38 C.F.R. § 4.16.  

Similarly, nonservice-connected pension is not warranted on 
an extraschedular basis because the record does not 
demonstrate that the veteran is unemployable by reason of his 
disabilities, his age, occupational background, and other 
related factors.  

The Board finds that there is insufficient evidence showing 
that the veteran is unable to secure and follow substantially 
gainful employment by reason of his nonservice-connected 
disabiities.  Furthermore, there is no evidence that the 
veteran's current work as a farm laborer and tractor driver 
amounts to marginal employment or employment at half the 
usual remuneration.  Since the evidence is not in equipoise, 
the provisions of 38 U.S.C.A. § 5107(b) regarding resolution 
of reasonable doubt are not applicable.  Hence, the claim for 
entitlement to a nonservice-connected pension must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to nonservice-connection pension is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


